MEMORANDUM ****
Milcah Tizo Militante (Militante), a native and citizen of the Philippines, petitions for review of a Board of Immigration Appeals decision affirming the immigration judge’s denial of her requests for asylum, withholding of removal, and relief pursuant to the Convention Against Torture.
Substantial evidence supports the denial of asylum. Militante failed to establish past persecution because the threats she received were anonymous and vague, creating no sense of immediate physical violence. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir.2005). The record does not compel the conclusion that Militante established a well-founded fear of future persecution. The threats were made by unknown perpetrators and did not escalate in severity, the political climate has changed, and Militante’s family remains unharmed in the Philippines. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir.2006).
Militante’s failure to meet the lower burden of proof for asylum defeats her claim for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
Substantial evidence supports the denial of relief under the Convention Against Torture because Militante’s evidence failed to establish that she was tortured. See Kumar v. Gonzales, 444 F.3d 1043, 1047, 1055 (9th Cir.2006), as amended (holding that a beating by police officers with wooden sticks and leather belts did not amount to torture).
PETITION DENIED.

 ■phis disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.